Citation Nr: 1638563	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether the reduction of the Veteran's rating for right hip and right knee pain 
 from 10 percent to 0 percent effective October 1, 2002, was proper.

2. Entitlement to an increased rating for right hip ischial bursitis (hereinafter "right hip disability"), currently evaluated as noncompensable prior to January 5, 2012, and as 10 percent disabling from that date.   

3. Entitlement to a compensable rating for status post right knee arthroscopy with scar (hereinafter "right knee disability"). 

4. Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities prior to January 5, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1992 and from September 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, assigned a noncompensable rating for the Veteran's service-connected right hip and right knee pain under Diagnostic Code 5010.  In so doing, the RO, denied a compensable rating, and, in essence, reduced the 10 percent rating for that disability, for which service connection was granted in an October 1993 rating decision with a 10 percent rating assigned effective January 1, 1993.  

An April 2012 rating decision granted a 10 percent rating for the Veteran's right hip disability under Diagnostic Code 5019-5252 and assigned a noncompensable rating for the right knee disability under Diagnostic Code 5260; both ratings were assigned effective January 5, 2012.  The RO subsequently issued a July 2012 Statement of the Case (SOC) and a Supplemental Statement of the Case (SSOC) in January 2013 that adjudicated his claims for increased ratings for his right hip and right knee disabilities and his claim for a compensable rating based on multiple noncompensable service connected disabilities.  The Veteran perfected his substantive appeal in August 2012.  Therefore, the increased rating claims are properly on appeal.  

Generally, the propriety of a rating reduction is a separate issue from a claim of entitlement to an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80   (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, the Veteran's notice of disagreement (NOD) stated that he did not agree with the October 2004 rating reduction.  The filing of that NOD, in response to the rating reduction, triggers the Board jurisdiction over that issue.  As will be discussed below, the Board finds that the October 2004 rating reduction was improper and that the 10 percent rating for right hip and knee pain should be restored effective October 1, 2002.  Therefore, remanding that issue for the issuance of an SOC provides no benefit to the Veteran, and the Board will proceed with the adjudication of this claim.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

The issues of entitlement to an increased rating for the right hip disability, and entitlement to an increased rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an October 2004 rating decision, the RO reduced the rating for the service-connected right hip and right knee pain from 10 percent to a noncompensable rating effective October 1, 2002.

2. The RO failed to issue a notice of a proposed reduction or notice of the Veteran's procedural rights under 38 U.S.C.A. § 3.105(e) to dispute the reduction, for the service-connected right hip and right knee pain from 10 percent to noncompensable.

3. Because the RO's October 2004 rating decision failed to follow the due process provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating decision is void ab initio.

4. For the entire period on appeal, the Veteran's right hip disability was manifested by subjective reports of pain with use.  

5. For the entire period on appeal, the Veteran's right knee disability was manifested by arthritis and subjective reports of pain with use.  

6. The Veteran has been assigned a schedular rating of at least 10 percent for the service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1. The reduction from 10 percent to a noncompensable rating for service-connected right hip and right knee pain was improper, and the 10 percent rating is restored, effective October 1, 2002.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 3.105(e) (2015).

2. From April 16, 2003 to January 5, 2012, the criteria for a rating of 10 percent for the Veteran's right hip disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, Diagnostic Codes 5010, 5019-5252 (2015).

3. Since April 16, 2003, the criteria for a rating of 10 percent for the Veteran's right knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, Diagnostic Codes 5010, 5260 (2015).

4. As a rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C.A.         § 1155 (West 2014); 38 C.F.R. § 3.324 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating Reduction

As previously noted, the RO reduced the Veteran's rating for right hip and right knee pain from 10 percent to noncompensable effective October 1, 2002 in an October 2004 rating decision. 
Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected right hip and right knee pain from 10 percent to noncompensable, as set forth in 38 C.F.R. § 3.105(e).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2015).

In this case, there is no evidence that the reduction was first proposed, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.103(b)(2) and 3.105(e).  Further, the Veteran was not given a 60-day period to present additional evidence.  The RO implemented the rating reduction and reduced the Veteran's overall disability compensation without complying with the relevant regulations governing rating reductions.  Id.  

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the October 2004 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hudgens v. Gibson, 26 Vet. App. 558, 564 (2014).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

Thus, the Board finds that the October 2004 rating decision implementing the rating reduction, effective October 1, 2002, was improper and thus void ab initio.  See Greyzck,12 Vet. App. at 292.  Accordingly, the 10 percent rating is reinstated for service-connected right hip and right knee pain. 

II. Increased Ratings for Right Hip and Right Knee Disabilities

As will be discussed in the remand portion of this decision, the Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia v. McDonald, 2016 WL 3591858.  Therefore, the claims for increased ratings for the right hip and right knee right hip and right knee claims are being remanded for an additional examination.  However, because the evidence of record supports a 10 percent rating for the right hip disability prior to January 5, 2012 and a 10 percent rating for the right knee disability for the entire appeal period, the Board finds that it is beneficial to the Veteran to grant those higher ratings in this decision, and remand the issues of entitlement to ratings higher than 10 percent for additional examinations.  See Soyini, supra.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim of entitlement to increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R.    § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In light of the Board's restored rating, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5010 for right hip and right knee pain prior to January 5, 2012.  In the April 2012 rating decision, the RO discontinued the rating under that Diagnostic Code, and granted a 10 percent rating for the right hip disability under Diagnostic Code 5019-5252 and granted a noncompensable rating for his right knee disability under Diagnostic Code 5260; the ratings were granted effective January 5, 2012.  

Concerning both claims, the Board finds that the Veteran has credibly reported right hip and right knee pain throughout the appeal period.   The Veteran complained of right hip and knee pain during VA treatment in October 2003, April 2004 and August 2004.  During the February 2012 VA examination, he reported right hip pain that increases after activity or at night and right knee pain which increases when ascending stairs or hills.  Objective evidence of painful motion was observed during right hip flexion and extension and during right knee flexion range of motion testing.    During the November 2012 VA examination, the Veteran reported that his right hip and right knee pain prevents him from running, and objective evidence of painful motion was observed during range of motion testing for both joints.  X-rays revealed degenerative arthritis in the right knee.  

The record also contains a January 2012 letter from the Veteran's wife describing his right hip and knee pain.  She stated that the Veteran often wakes during the night to take pain medication and explains that his hip is throbbing and that he cannot sleep.  When traveling on road trips they have to stop every couple of hours because of the Veteran's hip pain, and the Veteran attributes his limping to his right hip.  She also stated that the Veteran's right knee gives out when he is ascending stairs or hills and he has to catch himself.

Given the Veteran's and his wife's credible reports of painful motion, the Board finds that 10 percent ratings for the right hip and right knee disabilities are warranted.  38 C.F.R. § 4.59.  Assigning a 10 percent rating for the right hip under Diagnostic Code 5019-5252 prior to January 5, 2012, and a 10 percent rating for the right knee under Diagnostic Code 5260 during the entire appeal period is more beneficial to the Veteran than continuing the combined 10 percent evaluation under Diagnostic Code 5010 prior to January 5, 2012.  The evidence does not support a higher evaluation under Diagnostic Code 5010 at this time.  Therefore, the Board finds that rating the right hip disability under Diagnostic Code 5019-5252 and the right knee disability under Diagnostic Code 5260 are the most advantageous and appropriate Diagnostic Codes by which to rate the disabilities at this time.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Concerning the effective dates, given that the Veteran's reports preceded the filing of his April 7, 2004 claim, the proper effective date for the 10 percent ratings is April 16, 2003, the day following the Veteran's separation from his most recent period of active duty.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R.                         § 3.400(o)(2).  
In summary, the Board finds that the criteria for a rating of 10 percent for the right hip disability prior to January 5, 2012, and the criteria for a 10 percent rating for the right knee disability for the entire period on appeal, have been met.  Entitlement to ratings in excess of 10 percent are being remanded as discussed below.    

III. Rating Based upon Multiple Noncompensable Service-Connected Disabilities

According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts, 5 Vet. App. at 541 (1993).

Here, pursuant to this Board decision, the Veteran has been assigned compensable (10 percent) ratings for the service-connected right hip and right knee disabilities for the entire period on appeal.  As he has been assigned a compensable rating for at least one of his service-connected disabilities throughout the appeal period, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities prior to January 5, 2012 has been rendered moot.  Id.  The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014) are not applicable to the adjudication of this claim because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  





ORDER

Entitlement to restoration of a 10 percent rating for service-connected right hip and right knee pain, effective October 1, 2002, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From April 16, 2003 to January 5, 2012, a rating of 10 percent for the right hip disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Since April 16, 2003, a rating of 10 percent for the right knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities prior to January 5, 2012 is denied.


REMAND

As previously noted, the Board finds that the VA hip and knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia, supra.  Specifically, although range of motion testing was performed for each condition, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at *8-9.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiner should also render a retrospective opinion on the measurements required by Correia.  
The Veteran reported in his April 2004 claim that he receives Social Security Administration (SSA) benefits.  As no attempt has been made to obtain the Veteran's SSA records, such should be requested.  Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right hip and right knee disabilities.  

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Specifically in regard to the right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in the hip.  

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2003) of the right hip and right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right hip and right knee disabilities and what impact, if any, those have on his occupational functioning.  

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


